

116 S1098 IS: Transportation Alternatives Enhancements Act
U.S. Senate
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1098IN THE SENATE OF THE UNITED STATESApril 9, 2019Mr. Cardin (for himself and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend title 23, United States Code, to improve the transportation alternatives program, and for
			 other purposes. 
	
 1.Short titleThis Act may be cited as the Transportation Alternatives Enhancements Act.
		2.Transportation alternatives program
 (a)Set-AsideSection 133(h)(1) of title 23, United States Code, is amended— (1)in the heading, by striking Reservation of funds and inserting In general; and
 (2)in the matter preceding subparagraph (A), by striking for each fiscal year and all that follows through the period at the end of subparagraph (B)(ii) and inserting for fiscal year 2021 and each fiscal year thereafter, the Secretary shall set aside an amount equal to 10 percent to carry out this subsection..
 (b)AllocationSection 133(h) of title 23, United States Code, is amended by striking paragraph (2) and inserting the following:
				
					(2)Allocation within a State
 (A)In generalExcept as provided in subparagraph (B), funds set aside for a State under paragraph (1) shall be obligated within that State in the manner described in subsection (d), except that, for purposes of this paragraph (after funds are made available under paragraph (5))—
 (i)for fiscal year 2021 and each fiscal year thereafter, the percentage referred to in paragraph (1)(A) of that subsection shall be deemed to be 66 percent; and
 (ii)paragraph (3) of subsection (d) shall not apply. (B)Local controlA State may allocate up to 100 percent of the funds referred to in subparagraph (A)(i) if—
 (i)the State submits to the Secretary a plan that describes— (I)how funds will be allocated to counties, metropolitan planning organizations, regional transportation planning organizations as described in section 135(m), or local governments;
 (II)how the entities described in subclause (I) will carry out a competitive process to select projects for funding and report selected projects to the State;
 (III)how input was gathered from the entities described in subclause (I) to ensure those entities are able and willing to comply with the requirements of this subsection; and
 (IV)how the State will comply with paragraph (8); and (ii)the Secretary approves the plan submitted under clause (i)..
 (c)Eligible projectsSection 133(h)(3) of title 23, United States Code, is amended by striking reserved and inserting set aside. (d)Eligible entitiesSection 133(h)(4)(B) of title 23, United States Code, is amended—
 (1)by redesignating clauses (vii) and (viii) as clauses (viii) and (ix), respectively; (2)by inserting after clause (vi) the following:
					
 (vii)a metropolitan planning organization that serves an urbanized area with a population of 200,000 or fewer;; 
 (3)in clause (viii) (as so redesignated), by striking responsible and all that follows through programs; and (4)in clause (ix) (as so redesignated), by inserting that serves an urbanized area with a population of over 200,000 after metropolitan planning organization.
 (e)Continuation of certain recreational trails projectsSection 133(h)(5)(A) of title 23, United States Code, is amended by striking reserved under this section and inserting set aside under this subsection. (f)State flexibilitySection 133(h)(6) of title 23, United States Code, is amended—
 (1)in subparagraph (B), by striking reserved and inserting set aside; and (2)by adding at the end the following:
					
						(C)Improving accessibility and efficiency
 (i)In generalA State may use an amount equal to not more than 5 percent of the funds set aside for the State under this subsection, after allocating funds in accordance with paragraph (2)(A), to improve the ability of applicants to access funding for projects under this subsection in an efficient and expeditious manner by—
 (I)providing to applicants for projects under this subsection application assistance, technical assistance, and assistance in reducing the period of time between the selection of the project and the obligation of funds for the project; and
 (II)by providing funding for 1 or more full-time State employee positions to administer this subsection.
 (ii)Use of fundsAmounts used under clause (i) may be expended— (I)directly by the State; or
 (II)through contracts with State agencies, private entities, or nonprofit entities.. (g)Federal shareSection 133(h) of title 23, United States Code, is amended—
 (1)by redesignating paragraph (7) as paragraph (8); and (2)by inserting after paragraph (6) the following:
					
						(7)Federal share
 (A)Required aggregate non-federal shareThe average annual non-Federal share of the total cost of all projects for which funds are obligated under this subsection in a State for a fiscal year shall be not less than the non-Federal share authorized for the State under section 120(b).
 (B)Flexible financingSubject to subparagraph (A), notwithstanding section 120— (i)funds made available to carry out section 148 may be credited toward the non-Federal share of the costs of a project under this subsection if the project—
 (I)is an eligible project described in section 148(e)(1); and (II)contributes to the annual safety performance targets of the State;
 (ii)the non-Federal share for a project under this subsection may be calculated on a project, multiple-project, or program basis; and
 (iii)the Federal share of the cost of an individual project in this section may be up to 100 percent.. (h)Effective dateThis section and the amendments made by this section shall take effect on October 1, 2020.